Order entered April 5, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                              No. 05-19-00868-CR

                    JUAN GABRIEL SOSA, Appellant

                                     V.

                    THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 5
                          Dallas County, Texas
                  Trial Court Cause No. F-1612055-L

                                   ORDER

     Appellant’s motion to suspend Rule 9.3 is GRANTED.


                                          /s/   DENNISE GARCIA
                                                JUSTICE